                                       Case 2:20-cv-06587-JVS-ADS Document 32 Filed 09/21/20 Page 1 of 3 Page ID #:108




                                  1
                                        PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                  2       plepiscopo@att.net
                                        LEPISCOPO & ASSOCIATES LAW FIRM
                                  3
                                        695 Town Center Drive, 7TH Floor
                                  4     Costa Mesa, California 92626
                                        Telephone: (949) 878-9418
                                  5
                                        Facsimile: (619) 330-2991
                                  6
                                        Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8
                                                            UNITED STATES DISTRICT COURT
                                  9

                                  10     CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)

                                  11
                                        ERICA REINERS, individually and on )         Case No. 2:20-cv-06587-JVS-ADS
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12    behalf of all others similarly situated, )
                                                                                 )   STIPULATION TO EXTEND TIME
                                  13
                                              Plaintiff,                         )   TO RESPOND TO COMPLAINT
                                  14                                             )
                                              v.                                 )
                                  15
                                                                                 )
                                  16    CHOU TEAM REALTY LLC, et al., )              COURTROOM: 10-C
                                                                                 )   JUDGE: HON. JAMES V. SELNA
                                  17
                                              Defendants.                        )   TRIAL DATE: None Set
                                  18                                             )
                                  19
                                              Plaintiff Erica Reiners (“Plaintiff”) and defendant Jawad Nesheiwat
                                  20
                                        (“Nesheiwat”) (collectively the “Parties”) hereby stipulate as follows:
                                  21

                                  22       1. The complaint in this matter was filed on July 23, 2020 (ECF 1).
                                  23
                                           2. Defendant Nesheiwat’s legal counsel accepted service of process of the
                                  24
                                        complaint and Nesheiwat’s response to the complaint is due September 28, 2020.
                                  25

                                  26

                                  27
                                                      STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                  28                                           1
                                       Case 2:20-cv-06587-JVS-ADS Document 32 Filed 09/21/20 Page 2 of 3 Page ID #:109




                                  1
                                           3. Plaintiff and Nesheiwat’s legal counsel are currently engaged in meet and

                                  2     confer discussions under Local Rule 7-3.
                                  3
                                           4. This week Plaintiff’s legal counsel are engaged in a mediation.
                                  4

                                  5
                                           5. The Parties need additional time to finalize their meet and confer discussions

                                  6     under Local Rule 7-3.
                                  7
                                           6. Based on the foregoing, the Parties have agreed that Nesheiwat may have an
                                  8

                                  9
                                        additional seven (7) days to file his response to the complaint, which would make

                                  10    his response due to be filed and served on or before October 5, 2020.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                           7. The Parties, in good faith, believe that the requested 7-days extension will
                                  12

                                  13    preserve the parties’ and the Court’s resources and will not unduly delay this action.

                                  14       8. All signatories listed below, and on whose behalf this filing is submitted,
                                  15
                                        concur in the filing’s content and have authorized the filing.
                                  16

                                  17    IT IS SO STIPULATED.
                                  18

                                  19    Dated: September 21, 2020.       LEPISCOPO & ASSOCIATES LAW FIRM
                                  20                                     By: /s/ Peter D. Lepiscopo____________________
                                  21                                         PETER D. LEPISCOPO
                                                                                       Attorneys for Defendant, JAWAD
                                  22                                                   NESHEIWAT
                                  23
                                        Dated: September 21, 2020.       WOODROW & PELUSO, LLC
                                  24

                                  25                                     By: /s/ Taylor T. Smith________________
                                                                               TAYLOR T. SMITH
                                  26
                                                                               Attorneys for Plaintiff, ERICA REINERS
                                  27
                                                      STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                  28                                           2
                                       Case 2:20-cv-06587-JVS-ADS Document 32 Filed 09/21/20 Page 3 of 3 Page ID #:110




                                  1
                                                                 CERTIFICATE OF SERVICE

                                  2           I hereby certify that a true and correct copy of the foregoing document has
                                  3
                                        been served on the Court and all counsel of record via the Court’s electronic filing
                                  4

                                  5
                                        system on September 21, 2020.

                                  6     Dated: September 21, 2020.                   Respectfully submitted,
                                  7

                                  8                                                  /s/ Peter D. Lepiscopo .
                                  9
                                                                                     PETER D. LEPISCOPO
                                                                                       Counsel of Record
                                  10

                                  11                                                 Attorneys for Defendant, JAWAD
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                                     NESHEIWAT
                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                      STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                  28                                           3
